Citation Nr: 1232989	
Decision Date: 09/24/12    Archive Date: 10/01/12

DOCKET NO.  05-37 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a left knee condition, to include as secondary to a service-connected right ankle disability.

2.  Entitlement to service connection for a right knee condition, to include as secondary to a service-connected right ankle disability.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Arif Syed, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1976 to December 1980.  He also has a period of unverified active duty service from December 1960 to April 1976.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision rendered by the Waco, Texas Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran testified during a hearing before the undersigned in June 2009.  A transcript is of record.  

In January and October 2010 as well as June 2011, the Board remanded the Veteran's claims.  The VA Appeals Management Center (AMC) continued the previous denial of the claims in July 2010, April 2011, and July 2012 supplemental statements of the case (SSOCs).  Accordingly, the Veteran's VA claims folder has been returned to the Board for further appellate proceedings.


FINDINGS OF FACT

1.  The weight of the evidence does not show that the Veteran's currently diagnosed left knee disability is related to either his military service or his service-connected right ankle disability.

2.  The weight of the evidence does not show that the Veteran's currently diagnosed right knee disability is related to either his military service or his service-connected right ankle disability.

CONCLUSIONS OF LAW

1.  Entitlement to service connection for a left knee disability, to include as secondary to service-connected right ankle disability, is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2011).

2.  Entitlement to service connection for a right knee disability, to include as secondary to service-connected right ankle disability, is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks entitlement to service connection for left and right knee disabilities, to include as secondary to a right ankle disability.  In the interest of clarity, the Board will discuss certain preliminary matters.  The issues on appeal will then be analyzed and a decision rendered.

Stegall concerns

As alluded to above, in January and October 2010 as well as June 2011, the Board remanded these claims and ordered either the AMC or agency of original jurisdiction (AOJ) to provide proper notice to the Veteran under the Veterans Claims Assistance Act of 2000 (VCAA), obtain copies of the Veteran's workman's compensation claims regarding an injury to either knee in 1999, and afford the Veteran a VA examination for his knee disabilities and associate a report of the examination with his claims folder.  The Veteran's claims were then to be readjudicated.  

Pursuant to the Board's remand instructions, the Veteran was provided appropriate VCAA notice.  This will be discussed in greater detail below.  Further, the AMC obtained copies of the Veteran's workman's compensation claims regarding an injury to his knees in 1999.  Additionally, the Veteran was afforded VA examinations in April 2010 and July 2011, and reports of the examinations were associated with his claims folder.  The Veteran's bilateral knee disabilities claims were readjudicated via the July 2010, April 2011, and July 2012 SSOCs.  

Accordingly, the Board's remand instructions have been substantially complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) [where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance].  

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced duty on the part of VA to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The VCAA also defines the obligations of VA with respect to its statutory duty to assist a claimant in the development of his claim.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).

Notice

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

In the case at hand, the record reflects that the originating agency provided the Veteran with the required notice by a letter mailed in October 2010, and notice including the effective-date element of the claim, by letters mailed in March 2006 and October 2010.  Although the March 2006 and October 2010 letters were provided after the initial adjudication of the claims, the Board finds that the Veteran has not been prejudiced by the timing of these letters.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes that following the provision of the required notice and the completion of all indicated development of the record, the AMC readjudicated the Veteran's claims in April 2011 and July 2012 SSOCs.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim).  There is no indication or reason to believe that the ultimate decision of the originating agency on the merits of the claims would have been different had complete VCAA notice been provided at an earlier time.

Duty to assist

In general, the VCAA provides that VA shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate a claim for VA benefits, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  The law affords that the assistance provided by VA shall include providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  
See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  

In the instant case, the Board finds reasonable efforts have been made to assist the Veteran in obtaining evidence necessary to substantiate his claims.  There is no reasonable possibility that further assistance would aid in substantiating the claims.  The pertinent evidence of record includes statements from the Veteran, service treatment records, workman's compensation claim records, as well as VA and private treatment records.  

The Veteran was afforded VA examinations in April 2010 and July 2011.  The examination reports reflect that the examiners interviewed and examined the Veteran, reviewed his past medical history, reviewed his claims folder, documented his current medical conditions, and rendered appropriate diagnoses consistent with the remainder of the evidence of record.  The Board therefore concludes that the VA examination reports are adequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2011); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) [holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate].  

The Board finds that under the circumstances of this case, VA has satisfied the notification and duty to assist provisions of the law and that no further action pursuant to the VCAA need be undertaken on the Veteran's behalf.

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2011).  The Veteran has been accorded the opportunity to present evidence and argument in support of his claims.  He has retained the services of a representative.  He was afforded a personal hearing in June 2009.

Accordingly, the Board will proceed to a decision.

Legal Criteria

Generally, service connection may be granted for disability or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).

Service connection may also be granted on a presumptive basis for certain chronic disabilities, including arthritis, when such are manifested to a compensable degree within the initial post-service year.  See 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2011). 

In order to establish service connection for the claimed disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

In order to show a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact or chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim.  There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  See 38 C.F.R. § 3.303(b) (2011).

Service connection may be granted for a disability that is proximately due to, the result of, or aggravated by a service-connected disability.  See 38 C.F.R. § 3.310(a) (2011); see also Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a non-service-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

In order to establish service connection for a claimed disability on a secondary basis, there must be (1) medical evidence of a current disability; (2) a service-connected disability; and (3) medical evidence of a nexus between the service-connected disease or injury and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

After the evidence is assembled, it is the Board's responsibility to evaluate the entire record.  See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each issue shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2011).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

Because the issues of entitlement to service connection for left and right knee disabilities involve the application of the same law and regulations, for the sake of economy the Board will address them together.  

As an initial matter, the Board observes that the record does not reflect medical evidence showing any manifestations of arthritis of either knee during the one-year presumptive period after the Veteran's separation from service.  Notably, an X-ray of the Veteran's right knee dated February 1981 revealed normal findings.  See a VA examination report dated February 1981.  X-ray studies of the left knee do not appear to have been undertaken at that time.  Rather the first evidence of arthritis of either knee is in July 1999.  See a private treatment record from J.E., D.O., dated July 1999.    Accordingly, service connection on a presumptive basis is not warranted for either knee.  

As detailed above, in order to establish service connection, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence of a disease or injury or evidence of a service-connected disability; and (3) evidence of a nexus between (1) and (2).  See Hickson and Wallin, both supra.

With respect to element (1), current disability, the competent medical evidence of record indicates diagnoses of right knee total replacement and left knee osteoarthritis.  See, e.g., the April 2010 VA examination report.  Accordingly, Hickson/Wallin element (1), current disability, is satisfied as to both claims.

Turning to Hickson element (2), in-service incurrence of an injury or disease, the Veteran's service treatment records documents complaints of and treatment for the Veteran's knees.  In particular, a treatment record dated December 1964 documents the Veteran's report of twisting his right knee from playing basketball in October of that year.  He was diagnosed with mild synovitis secondary to a knee strain and was provided elastic knee support.  An X-ray report of the right knee revealed no radiographic evidence of effusion or bony abnormalities.  Additionally, the Veteran sought treatment in September 1966 for pain in his knees from working in the wards.  The Veteran also complained of a tricked or locked knee on a report of medical history dated July 1980.  However, his retirement examination dated September 1980 is absent diagnosis of either a left or right knee disability.  

As the record shows in-service complaints of knee pain and treatment for knee strain, the Board concludes that Hickson element (2) has been met.  Likewise, Wallin element (2) has been met as the Veteran is service-connected for a right ankle disability.

Turning to crucial element (3), medical nexus, the Board has carefully evaluated the evidence and, for reasons stated immediately below, finds that a preponderance of the competent and probative evidence of record supports a finding that the Veteran's current left and right knee disabilities are not related to either his military service or his service-connected right ankle disability.

Specifically, the Veteran was afforded a VA examination in April 2010.  Pertinently, the VA examiner considered the Veteran's history of in-service complaints of and treatment for bilateral knee pain as well as his current complaints of bilateral knee pain.  After examination of the Veteran's knees and right ankle and consideration of his medical history, the VA examiner diagnosed the Veteran with right total knee replacement and left knee osteoarthritis and concluded that "[i]t is less likely than not that the left or the right knee disability was incurred during service" and that "[t]he condition of both knees is not related to the right ankle condition."  The examiner's rationale for his conclusion was based on his finding that the Veteran's bilateral knee disabilities are related to morbid obesity.  

Additionally, the Veteran was provided a VA examination in July 2011.  The VA examiner noted the Veteran's history of bilateral knee pain as well as his current complaints of pain.  After examination of the Veteran's knees and right ankle, the examiner diagnosed the Veteran with bilateral severe degenerative joint disease of the knee and concluded in a January 2012 addendum that the Veteran's bilateral knee disabilities are "less likely than not (less than 50 percent probability) proximately due to or the result of" the Veteran's service-connected right ankle disability.  The examiner also concluded that the Veteran's bilateral knee disabilities are "less likely as not" aggravated by the right ankle disability.  The examiner's rationale for his conclusion was based on his review of medical literature which he indicated did not support the contention that the right ankle disability was causative or aggravating to the bilateral knee disabilities.  He further noted that the Veteran's bilateral knee disabilities were essentially equal on both sides, and there was no antalgic component to the Veteran's gait.  The examiner did not know of any biomechanical reason why the Veteran would develop more aggressive degenerative joint disease than related to age alone.  He also reported that degenerative joint disease of the weight bearing joints are a normal component of the aging process and the Veteran's current bilateral knee disease is based on this alone.         

The April 2010 and July 2011 VA examination reports appear to have been based upon thorough review of the record, thorough examination of the Veteran, and thoughtful analysis of the Veteran's entire history.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) [the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion"].  Further, in rendering the opinion, the VA examiners specifically considered the Veteran's entire medical history, and determined that the Veteran's current left and right knee disabilities were not related to either his military service or service-connected right ankle disability.  

The Board notes that J.E., D.O., noted in a private treatment letter dated June 2009 that he had treated the Veteran for arthritis in his knees and documented the Veteran's in-service knee problems.  He further reported that "[s]ome of [the Veteran's] arthritis probably does stem from his military service and has just shown up at a later date where he has had to have knee replacement although the initial injury could have occurred at an earlier age when he was in the service such as we see with football players who injure their knees in their 20s and 30s and then by the time they are 50 or 60 must undergo joint replacement."  Crucially, however, the Court has held that medical evidence which is speculative, general or inconclusive in nature cannot support a claim.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  Furthermore, the record does not show that Dr. J.E. reviewed the Veteran's claims folder.  In this regard, the Board observes that Dr. J.E. does not discuss the significance of the 1981 examination that failed to show any arthritis of the right knee.  In light of the foregoing, the Board finds that the opinion rendered by the Dr. J.E. is of no probative value.  Accordingly, the April 2010 and July 2011 VA medical opinions have been given greater probative weight.

In addition to the medical evidence of record, the Board has considered the various lays statements made in support of the Veteran's claims.  In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  "Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

The Board notes that the Veteran, while entirely competent to report his symptoms both current and past (including pain in his knees), as a lay person is not competent to associate a current knee disability to his in-service complaints of knee pain and strain or to render an etiologically opinion linking current knee disability to his service-connected right ankle disability.  That is, the Veteran is not competent to opine on matters such as the etiology of his current knee disabilities.  Such opinion requires specific medical training and is beyond the competency of the Veteran or any other lay person.  In the absence of evidence indicating that the Veteran has the medical training to render medical opinions, the Board must find that his contention with regard to a medical nexus between his left and right knee disabilities and either his military service or service-connected right ankle disability to be of no probative value.  See also 38 C.F.R. § 3.159(a)(1) (2011) [competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions].  Accordingly, the statements offered by the Veteran in support of his own claims are not competent evidence of a medical nexus.

The Board is aware of the provisions of 38 C.F.R. § 3.303(b), discussed above, relating to chronicity and continuity of symptomatology.  The Board notes that the Veteran appears to be contending that he has had left and right knee disabilities continually since service.  The Board observes that he filed a claim for entitlement to service connection for a right knee disability in January 1981.  He was subsequently afforded a VA examination in February of that year.  Although he was diagnosed with a residual of injury to the right knee, the VA examiner reported that the Veteran's right knee was stable, range of motion was full, and no scar, tenderness, or deformity was identified.  Further, as noted above, an X-ray of the Veteran's right knee revealed a normal impression.  

Moreover, there was no subsequent complaint of or treatment for either a right or left knee disability until July 1999 when he sought treatment for pain in his knees from Dr. J.E.  Pertinently, at that time, the Veteran reported pain in his knees "for about two years."  This was more than 15 years after the Veteran left service in September 1980.  The Board also notes that the Veteran indicated on his workman's compensation claims for his knee disabilities that his postservice work was the direct cause of his knee problems.       

While the Veteran is competent to report pain in his knees over the years since service, the Board notes that neither a left nor right knee disability was reported at the time of his service discharge in September 1980.  The Board finds that his current statements regarding a continuity of either a left or right knee disability since service are not credible.  His September 1980 retirement examination from service, April 2010 VA examination, and statements in conjunction with his 1999 workman's compensation claims as well as the July 1999 private treatment record from Dr. J.E. suggesting an onset of symptoms well after service contradict any current assertion that either his current left or right knee disability was manifested during service and has continued since such service.  There is no competent medical evidence that the Veteran was treated for either a left or right knee disability for multiple years after his separation from service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) [noting that it was proper to consider the veteran's entire medical history, including the lengthy period of absence of complaint with respect to the condition he now raised]; see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) [affirming Board where it found that veteran failed to account for the lengthy time period after service for which there was no clinical documentation of the claimed condition].  The Board accordingly places no probative value on the assertions of the Veteran that there has been a continuity of symptomatology dating to service.  Therefore, continuity of symptomatology after service is not demonstrated as to either claim. 

Based on the foregoing, the Board concludes that Hickson/Wallin element (3) is not met, and the Veteran's claims fail on this basis. That is, the preponderance of the evidence is against the Veteran's claims of entitlement to service connection for left and right knee disabilities, to include as due to service-connected right ankle disability.  The benefits sought on appeal are accordingly denied.



ORDER

Entitlement to service connection for a left knee condition, to include as secondary to a service-connected right ankle disability is denied.

Entitlement to service connection for a right knee condition, to include as secondary to a service-connected right ankle disability is denied.




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


